Case: 20-10573      Document: 00516222541         Page: 1    Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 2, 2022
                                   No. 20-10573                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carol Monic Barajas,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-367-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Carol Monic Barajas pleaded guilty to a drug crime. She timely filed a
   notice of appeal. Her attorney thereafter moved to withdraw under Anders v.
   California, 386 U.S. 738 (1967). See also United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Barajas filed a pro se response objecting to her attorney’s




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10573     Document: 00516222541           Page: 2   Date Filed: 03/02/2022




                                    No. 20-10573


   motion to withdraw. We agree with defense counsel that there is no
   nonfrivolous basis for the appeal.
          We briefly address one question implicated in the briefing: whether
   the district court erred by failing to orally pronounce supervised-release
   conditions listed in an order available before sentencing. The answer is no.
   See United States v. Martinez, 15 F.4th 1179, 1180–81 (5th Cir. 2021).
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   and the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2